DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-6 and 11-12) in the reply filed on 7/15/2022 is acknowledged.

Allowable Subject Matter
Claims 1-6 and 11-12 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Huppert on 8/23/2022.

The application has been amended as follows: 
a) Cancel claims 7-10.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a control apparatus that is configured to control driving of a power generation apparatus including a motor and a power generator, the control apparatus comprising a processor executing: a process of calculating a first adjustment force command value used for controlling the motor in accordance with a deviation between an observed value and a reference value of a rotation speed of the power generator; a process of calculating a correction value for compensating for a delay of an electric output of the power generator; and a process of calculating a second adjustment force command value used for controlling the motor by adding the first adjustment force command value and the correction value.
Regarding claim 11, the prior art as a whole, either alone or in combination, fails to teach or suggest a control method for controlling driving of a power generation apparatus including a motor and a power generator, the control method comprising: calculating a first adjustment force command value used for controlling the motor in accordance with a deviation between an observed value and a reference value of a rotation speed of the power generator; calculating a correction value for compensating for a delay of an electric output of the power generator; and calculating a second adjustment force command value used for controlling the motor by adding the first adjustment force command value and the correction value.
Regarding claim 12, the prior art as a whole, either alone or in combination, fails to teach or suggest a non-transitory computer readable medium storing a program that enables a computer of a control apparatus controlling driving of a power generation apparatus including a motor and a power generator to function, the program causing the computer to execute: a process of calculating a first adjustment force command value used for controlling the motor in accordance with a deviation between an observed value and a reference value of a rotation speed of the power generator; a process of calculating a correction value for compensating for a delay of an electric output of the power generator; and a process of calculating a second adjustment force command value used for controlling the motor by adding the first adjustment force command value and the correction value.
Claims 2-6 are considered allowable based on their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200059181 A1 to Deng et al. is considered to be the closest prior art to the present invention. Deng et al. discloses a measured generator speed (Fig. 1: 153) with a delay element (131) and a measured power (155) with a delay element (131). Both delayed speed and delayed power are sent to PI controller (139) where a current value is used to controller a generator for the wind turbine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832